Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 1 of 23 PageID 917




          Letters of Support
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 2 of 23 PageID 918
                                                                                         D-1


 The Honorable Berger
 401 West Central Boulevard
 Orlando, Florida 32801

 Dear Judge Berger,

 My name is Christine Dawson and I’m writing in support of my husband, Edgar John
 Dawson, who was arrested on May 7 , 2020 on charges of child pornography. I am
                                      th


 writing on behalf of Edgar John Dawson who will be appearing before you for
 sentencing.
 I am Edgar John Dawson’s wife. I am a mother of 2 biological children of my own. My
 eldest is Haven Hughes 22-year-old daughter, who is married with a daughter of her
 own and a stepson. She has given me the blessing of being Lolly, a grandmother. My
 youngest is A          V            13-year-old son. I am also a stepmom and legal
 guardian to Edgar John Dawson’s 2 children, H            D         15-years-old, and A
 D          12-years-old. I am employed at Home Depot as a customer service
 representative and Modivcare, I work from home. I previously worked for a
 chiropractor’s office for 7 1/2 years, as an assistant manager but left in March 2019 to be
 at home with the children. The most important job to me is being a mom. I am an
 involved mom who always volunteers going on field trips, helping through school and
 life. I love spending time with the children and doing things they enjoy. I have been
 through a lot in my life. I suffer from anxiety from the trauma I experienced. I am a
 dedicated, caring and loving person who puts my loved one’s first, especially my
 children and husband.
 Ed and I met in June 2016. He is a funny, caring and amazing father which caught my
 eye right away. We hit it off immediately. We both had children around the same age
 and loved being involved with our children. We enjoyed taking them fishing, trips to the
 park and the beach. We were active and involved. I loved and admire the family man he
 is. He had all the qualities I was looking for in a man. He is loving, sensitive, with good
 morals, refrained from cussing, a Jehovah’s Witness, active, protective, honest, family
 orientated and romantic. He loved to send me songs about how much he loved me and
 text messages everyday on what a wonderful person I was. I knew he was who I wanted
 to marry and spend my life with. In my previous failed relationships, I dealt with abuse,
 cheating and lying. We married on June 1 , 2020. It was a wonderful day, marrying my
                                            st


 best friend. Throughout our relationship and marriage, a day did not go by in which he
 did not tell me he loved me and how special I was. I also fell in love with the fact he
 looks at my children as his own. He loves them and treats them amazingly. He is an
 amazing Pop (grandpa) to my daughter’s kids; they love pop so much. My son has
 looked up to him as a loving father figure. He has taught my son about being a good
 man. From working to repairing a car, welding and how to treat a wife. My daughter
 longed for a father figure that would treat her as his own, and Ed fulfilled that desire. Ed
 works hard to provide for his family. After work, he would come home to help cook
 dinner and clean the kitchen. He helped with laundry if needed. He supports and
 comforts me with all my anxiety. He would help others in need. If you need help, Ed was
 there. He is handy and intelligent. He can fix pretty much anything and if he couldn’t, he
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 3 of 23 PageID 919
                                                                                         D-1


 would figure it out. One of the best qualities is he had the gift of making people laugh.
 Wherever he went, he brought happiness.
 Ed was                                              because he was diagnosed with
                       . While taking                              , Ed experienced
 changes in his behavior mentally and emotionally. He would tell me the medicine was
 eating his brain, he was hallucinating, became suicidal, depressed, sad, non-emotional
 and addicted to a pokeman game. His sexual behavior changed with us. He started
 wanting do things that were out of the normal for us. He became very disconnected. He
 was becoming someone I didn't recognize. I was scared for him and our relationship. I
 had reached out to his brother (Erik) I was so concerned.
 In my heart and just watching what the medication caused, that Ed being off the
 medication he will return to being the same husband and father he’d always been. My
 hope for Ed is he is provided the chance to prove the current charges against him, does
 not define who is. I hope that he can receive counseling and believe he needs it with the
 trauma he has been through in his life. . He is not the person he was while on the
 medication. Given the chance, he will return to being the productive, hard-working,
 amazing husband, father and citizen he’s always been.
 I understand that the charges against him are very serious and I do not condone his
 behavior. I would not stand by Ed if I had any doubt that this was the medication that
 changed him. I know in my heart this is not who Ed is as a person. I truly love my
 husband and stand by him.
 Thank you so much for taking the time to read this letter.
 Respectfully Yours,




 Christine Dawson
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 4 of 23 PageID 920
                                                                                          D-2


 The Honorable Berger
 401 West Central Boulevard
 Orlando, Florida 32801


 Dear Judge Berger,
 My name is Erik Dawson and I am writing on behalf of my brother, Ed Dawson who will
 appear before you for sentencing.
  I am Edgar Dawson’s biological brother. I am self-employed, married and have six
 children. I have five daughters and a son. Most of my life I grew up in Cocoa Beach, Florida.
 I am a Jehovah’s Witness and attend service every week. I am a family-oriented man and
 enjoy creating life moments with my family.
 My brother and I spent our childhood years in New Jersey, where we lived in a farmhouse
 with our parents. The farmhouse we grew up in did not have AC or heat. During the winter,
 we would have to huddle together to keep warm. The temperature inside the farmhouse
 was so cold we could see our breaths. We were poor. Our parent’s relationship was very
 turbulent. There was verbal abuse, a lot of yelling and fighting between my parents which
 resulted in being taken out on my brother and I. My mom was a physical disciplinary, she
 did not spare the rod. My mom spent a lot of time with other men. We moved a lot, between
 the ages of 1 to 9 we moved about 5-6 times, I recall attending 3-4 elementary schools. Ed
 is older than me and ended up failing a grade. He was always involved in a lot of fights, not
 sure why, but that’s just how he was. Our living conditions were unstable because my
 parents moved back and forth. My parents provided the necessities, but that was the
 extent of their attention towards my brother and I. Both of our parents worked, my dad
 was a truck driver. My mother and father worked full-time, and after school we were left
 unsupervised till the evening time. During these unsupervised times, my brother and I
 discovered pornography. Our father was addicted to pornography. There were magazines
 with sexually explicit images left all around the house, from the living room to the
 bathroom. He also had video tapes. During the weekends, while my mom was at work, my
 dad would lock my brother and I out of the house so he could watch porn all day.
 Unfortunately, because my brother and I were exposed to pornography at such a young
 age, it influenced us as adults and in our relationships. We experienced with sexual things
 and women at a young age because we did not have any supervision or rules to follow. We
 were left to fend for ourselves. Around the age of 14, our parents could not handle my
 brother and I, so we were kicked out of both our parent’s homes. We did not have
 anywhere to stay. I ended up couch surfing from a friend’s house to another friend’s
 house. My brother was homeless for a couple of months and eventually lived with my
 maternal grandparents for a while. This transient lifestyle affected my education and
 school attendance, leading to dropping out of high school. Ed or myself never completed
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 5 of 23 PageID 921
                                                                                         D-2


 high school or earned a GED. Our relationship with our parents was not a healthy one. My
 relationship with my mom has progressed over the last couple of years.
 Ed began experimenting with illegal drugs such as cocaine. One time we were all at a
 friend’s house party and Ed had been in the bathroom for a long time. My friend, Pete and I
 went to check on Ed. When we opened the bathroom door Ed was hanging from a shower
 rod. Pete picked up Ed up and saved his life. Ed attempted to commit suicide, and this was
 not the only instance. He has attempted to commit suicide several times. I believe the root
 of a lot of the things my brother and I have dealt with, even as adults is because of
 pornography. It was a monster that tried to ruin our lives and left a negative impression.
 Thankfully, in 2012, I found God and turned my life around for the best. I began making
 positive decisions not only for myself but for my family. Ed was also a Jehovah’s Witness
 at one point in his life. He ministered to other men in the congregation. Ed experienced a
 lot of betrayal in his marriages, which ended in divorce. He has always been a family man.
 He loves to be around his family, going on fishing trips and engaging in outside activities.
 He is a fun, goofy brother, husband and father. He is reliable and fun to be around, his
 children love him. Unfortunately, his older daughters Chloe and Erin have been fed
 negative things by their mothers and don’t want a relationship with Ed. Despite their
 unwillingness to maintain a relationship, Ed loves them dearly. My wife and I are in
 process of adopting A         D        Ed’s younger daughter. We are trying to move closer to
 her brother, H         , so they can continue having a good relationship. Despite the turmoil
 Ed has experienced, he is a man of resilience. Ed created the family structure and home to
 his children that he never had. The love, attention and provision he yearned as a child, he
 now provides to his children. After the divorce from his former wife, the Court granted
 him full custody of H          and A      He takes pride in being a family man, loving
 husband and a working citizen of society.
 Ed has suffered a great deal of emotional and mental trauma. He has never seen a
 psychologist or received treatment for our childhood trauma. I hope, Ed, can be provided
 the chance to receive the proper help and treatment for his undiagnosed mental and
 emotional issues. I hope and pray Ed will be given leniency so that he could return to his
 family. Your honor, may you have mercy on my brother and may this letter provide a
 background on Ed’s childhood trauma and unfortunate life events.
 Respectfully,
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 6 of 23 PageID 922
                                                                              D-3


 The Honorable Berger
 401 West Central Boulevard
 Orlando, Florida 32801

 Dear Judge Berger,

 My name is Cynthia Butler the mother to Edgar J Dawson who will appear
 before you for sentencing. I call him Edgar, Ed or Eddie.
 Ed was a huge baby, almost 12 pounds and 23 inches long. He had forceps
 marks and bruising for a few weeks. The nurse literally pushed on my stomach
 with all her weight to push him out while my gynecologist used the forceps. Ed
 was a happy baby until his father and I had marital issues. The verbal arguing
 used to send Ed into a quiet corner where he'd suck his middle two fingers with
 one hand and with the other tap his nose. I hated it; I hated our lives and the
 arguing. It was mostly over the pornography his father was hooked on; it
 belittled me and made me feel unattractive. The arguments continued and grew
 more frequent. Ed's father could not hold a job, I had no car for most of the
 time and a lot of the times no phone. We were poor and had done without many
 times over the years. We moved a lot, which was very hard on both boys,
 especially for Ed. He was diagnosed with a learning disability and it always
 difficult for him to make new friends and catch up on schoolwork he’d missed
 during the move. At one point, the counselors at the school got involved and
 placed him in special ed classes, which my ex-husband did not agree with and
 repeated over and over “my son is not retarded.” The teachers and I finally
 convinced Ed's father that it wasn't because Ed was retarded but Ed was having
 learning problems and failing school. Once Ed was placed in the special ed
 classes, he excelled and did well. I still felt something wrong with him. He
 would often ask me why don't you stop lying mom and just admit that I am
 retarded! His father's words had stuck in his head.
 Ed's failed marriages have not helped him either, especially after two of his
 children became alienated from him. His first born turned bisexual and wanted
 a transgender operation. The second oldest, her mother, left Ed for another
 woman and raised his other daughter in a homosexual community and lifestyle.
 Both of his oldest children were taught by their mothers to disrespect Ed for his
 religious views on homosexuality. During that time Ed was a Jehovah's
 witnesses and although we do not condone same-sex relationships, we do not
 look down on the person or hate them; we do not agree on the behavior but we
 still show love to the person. His older children are very resentful towards Ed
 and dislike the fact that he had two more children with his third wife, Tracy.
 Tracy began drinking and leaving Ed home alone to care for their two children,
 A     and H      . She loved to party and was priority. Ed took care of the
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 7 of 23 PageID 923
                                                                                 D-3


 children full-time. He held a job and made sure the children went to school, fed,
 clothed and bathed. He took them to our Kingdom Hall twice a week for
 spiritual guidance and support. This was his third failed marriage and hurt him
 the most, as he really loved his wife. After Tracy moved out, the Court granted
 full custody to Ed of their two kids. He moved in with his brother and his
 brother's wife and met his fourth wife Christine. They both were Jehovah's
 Witnesses and eventually moved in together. In our faith, we believe it is wrong
 to have pre-marital sex and had to be discontinued until they got married, but
 both refused and were both disfellowship. They promised one another when
 they got married, they would come back and be reinstated. They got married
 and reached out to the elders of the church to work towards reinstatement.
 Family members; friends including his former employer and myself are
 shocked. This is out of character and not the Ed we all know and love. I do not
 know what happened, but this is definitely abnormal behavior for Ed. He is a
 loving son, brother, husband and father. He is always looking to plan fun things
 and create happy memories with his wife, children, and other family members.
 Ed has always been very close to me. I started noticing personality changes
 about two years ago. I cannot pinpoint exact dates but out of the blue he texted
 me and said, “Mom, I need you to move back to Florida, I miss you and need
 you… The demons are trying to get me.” This text was strange and scary for
 me. I asked why he felt like this, and his response was “I am seeing things and
 hearing voices.”
 I asked him if he was on any medications and he told me yes; the Doctor put
 him on medication for his                          , which symptoms include
 muscle jerks at night and severe pain. It’s a medication taken put Parkinson
 patients on. I told him that some medications will mess with your mind, like
 Prozac, and cause some people to want to commit suicide. The medications
 may not react well with people’s body chemicals. I told him about his
 granddad’s medication he was taking for Parkinson’s; it was the same
 medication Ed was taking and how his grandpa had to come off it because he
 began to experience hallucinations. I suggested he tell the doctor to take him
 off the meds or change the medication or dosage. I used to receive loving
 messages and random texts telling me he loved and missed me, even more so
 when I moved to Tennessee. We have always been close. I noticed that also
 become less frequent; he seemed to become less connected. After that time, I
 heard less from him. I didn't text or call figuring his new wife didn't particularly
 care for me I didn't want to interfere with their marriage and figured they
 would work it out together.
 Ed is the type of man that does not like to worry those he loves, his new wife
 has anxiety issues, and I believe is one reason he reached out to me. He was
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 8 of 23 PageID 924
                                                                                D-3


 getting scared. Ed is caring and compassionate and has a heart for the less
 fortunate. This may have come from the way he was raised. He is the first to
 volunteer to help people, in fact he’s bought shoes, clothes, food and dropped
 them off to random strangers living on the street. He has instilled in his
 children that love and giving to others is important. His new wife Christine has
 anxiety issues and is on medications for them I figured the less said the better I
 knew Ed was being affected by her anxiety because of his own stress and
 anxiety and I knew he wasn't happy because Christine had contacted my other
 son Erik and asked for Ed and the children to come stay with Erik and his wife,
 her and Ed were having some marital issues.
 In all fairness to his new wife Christine, she’s had to deal with two children that
 suffered with emotional issues. H         , the oldest, was affected by his
 mother's disinterest in them differently than it affected A       .A     had a very
 hard time dealing with her mother's abandonment. Christine and A            had
 quite a few issues getting along and relating to one another. It worried and
 stressed Ed. I knew little from there on until I got the phone call he was in jail
 on federal charges. Worse day of my life. I'm worried for him and his mental
 state. Although I've heard so many hateful comments to me about him and how
 he should be killed, buried and forgotten, but he's still my son and I know this
 is not Ed's normal behavior and never has been.
 Your honor, my son is a good man, there is no way this behavior represents
 who he is. I beg you to please have mercy on him. He needs to receive
 counseling. I feel appropriate treatment and counseling is beneficial for him
 instead of being locked up with depression. I know from letters he's been
 sending that he is remorseful and hurt by those he has hurt. At one point he
 wrote me a letter expressing what he knew he must do, which to me, he was
 thinking about ending his life. He is extremely depressed and ashamed over
 this and the pain it caused his wife, children and other family members. I love
 my son dearly and do not condone any behavior such as he's been charged. I
 have a scheduled surgery for my knee replacement on the 5th of April and pre-
 op on the 1st. My husband suffered a heart attack recently and underwent heart
 surgery. Unfortunately, we cannot be present for sentencing to show support
 for Ed. We would be there otherwise. His grandparents want to be there but are
 very ill and in their 80s. His aunt Barbara is planning on being present. Other
 family members who want to show support for him are out of the state.
 Thank you for your time in reading this and I trust that whatever decision you
 make will be a wise one.
 Thank you,
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 9 of 23 PageID 925
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 10 of 23 PageID 926
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 11 of 23 PageID 927
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 12 of 23 PageID 928
                                                                                  D-6


  The Honorable Berger
  401 West Central Boulevard
  Orlando, Florida 32801

  Dear Judge Berger,


        My name is A         V          and I am writing on behalf of Edgar
  John Dawson, who will appear before you for sentencing.
        I am 13 years-old and my birthdate is July 31. I am in the eighth grade and
  completed a summer class for early high school credits. I love bowling and own
  three bowling balls; I only use two. I love going to the beach and riding my
  scooter. My family and I are Jehovah’s Witnesses. My mom is a stay-at-home
  mom and works for Home Depot as a customer service representative. She
  works a lot and is the sole provider for our family. She does her job, takes care of
  us and keeps us happy. She is an amazing mom.
          Ed is my stepfather. He came into my life when my mom was having a
  hard time. He helped us financially and spiritually. He came from the same
  religious background as my mom and I. He was not alone; he brought my
  stepbrother, H                D       and stepsister, A          D       . He taught
  me and H             a lot when we went on trips. We took guy trips. On one of our
  first guy trips, Ed climbed a palm tree, and I thought we were lost because I did
  not know where he was. H            and I were about to go on a scout mission to
  try and find him. I hear H        laugh and I asked, what is funny? He points at his
  dad who is in a palm tree about 10 feet or higher above the ground. He is
  always being funny and enjoys making people laugh. Even when I did not know
  him very well, he treated me like someone he’d known his entire life. He loved
  me like his own son. He taught me how to weld and helped with a science
  project on welding. He taught me how to change brakes and work on cars. He
  always taught how to do guy things. He treated my mom so good and loved so
  much. He worked hard to take care of his family. He was happy with an old van
  and bad AC because he was spiritually happy with our God Jehovah.
        Now I will share one of our more present trips. We had another guy trip
  and H        , Ed and I went wade fishing in the river. We went to catch fish, and
  he got easily aggravated. He did not help H          or me when we caught a fish
  or when we got our line knotted or tangled. This is not the Ed I know. Ed has
  always been patient and loving. That is a comparison of what Ed was like before
  and after he got put on his medication.
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 13 of 23 PageID 929
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 14 of 23 PageID 930
                                                                          D-7


  The Honorable Berger
  401 West Central Boulevard
  Orlando, Florida 32801

  Dear Judge Berger,

  My name is Haven Hughes, I am writing on behalf Edgar John
  Dawson Jr who will be appear before you for sentencing.
  I am Ed’s stepdaughter, but I normally introduce myself just as
  his daughter. I am 21-years-old, married to Christopher Hughes
  and mother of 2 kids. My daughter is 2 ½ years old and her name
  is K      . My stepsons name (Christopher’s son) is A    , and
  he is 6 ½ years old and going into the first grade. I graduated
  from Space Coast Jr/Sr high a year early. I worked at Publix for
  a few years, then at a chiropractor’s office for 2 years. I am
  certified to inspect in military grade circuit boards and have
  been doing this for almost a year.
  I would like to share about Ed and his role in my life. Having
  Ed in my life means the world to me. I look at Ed as my dad,
  though he is my stepdad but he is and always will be, my dad. He
  came into my life in 2016. At first, I was skeptical of this new
  guy my mom was dating. I was afraid of getting hurt or even
  seeing my mom get hurt. My mom’s ex-husband was in my life since
  I was 3-years-old and never adopted me. The problem there was,
  financial. He and my mom were married for almost 20 years. I
  carried disappointment, doubt, loneliness, sadness and some
  anger. Then Ed came into my life and changed those feelings for
  me and oh did he! I love to run. Ed worked at the Brevard Zoo
  and in February they held these zoo runs. We did 2 together in
  2017 and 2018. I loved it. He loved being outside with the
  animals and nature. Soon after my mom and Ed got together, they
  bought a boat. I grew up fishing with my mom and we love being
  on the water. So did Ed. He is fun to be around, teaching us
  about the tides, different insects or animals we encounter. I
  have never seen my mom happier, which made me happy. My
  brother’s father treated him the same as me, barely spent
  quality time, and thought buying us was love. I witnessed Ed
  teach my brother how to do manly things around the house such as
  building. His children A     D      and H      D      were happy
  and excited about having a stepmom, which was important. I have
  horrible anxiety and Ed knew how to help me cope. I remember one
  time we were in Walmart and I started having an anxiety attack
  and crying; he hugged me and told me how much he loved me. He
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 15 of 23 PageID 931
                                                                          D-7


  loved playing cards with us; I remember when I was pregnant with
  my daughter, and we played cards almost every night. When I met
  my husband Chris, his son A     was 3-years-old and Ed welcomed
  Chris and A     as his grandson. He joked with him, loved him,
  and included him in family activities. My daughter called Ed
  “POPS” because together with my mom they are “lollypop.” Ed is
  an extraordinary human being, always there when we needed him,
  just a phone call away.
  Around September 2019, something changed in Ed. I saw a side of
  him that was abnormal, I brought it up to my husband’s
  attention. I started getting frequent phone calls from my mom
  about this odd behavior from Ed. It even got to the point of
  potential divorce and possibly losing another man in my life.
  When we got together, I noticed Ed had an obsession with Pokémon
  and less of him being involved with the family. I could tell the
  difference. It was upsetting, but I knew something was wrong he
  was far from who he truly was. My brother H      would
  occasionally spend the night and tell me stories about Ed laying
  on the couch at night and seeing people walking in the rooms and
  hallways. I knew something was not right. My mother shared with
  me Ed told her multiple times things like “demons were eating
  his brain and everyone would be better off without him.” It was
  just bizarre for Ed to be acting this way.
  I do not condone any of these actions. I believe the medications
  he was taking had serious side-effects. Ed could benefit from
  counseling and use the help to return to his normal self. These
  charges are not who Ed is. He is my dad and my children’s Pop.
  We just want him to be back home with us. Thank you.
  Respectably,
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 16 of 23 PageID 932
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 17 of 23 PageID 933
                                                                          D-8
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 18 of 23 PageID 934
                                                            D-9
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 19 of 23 PageID 935
                                                                                                       D-9


  [typed letter from MaryJane Jones-maternal grandmother]



  Please forgive my writing as I fell and hurt my neck and arm, I am right handed.

  [I do] volunteer work was school events and club membership: girl scout-boy scout.

  Cannot compare Ed to his father. His mother is very close to the boys growing up. Ed was reliable and till
  about 8-10 months ago and remarried his wife he has now. Ed was married to a nice women and had 2
  of the children. He was a wonderful father, sewed dolls and played puppets. [He] took them out to eat
  and just spend all his time with them. He taught them a lot about animals from working at the zoo. Then
  (ex-wife) walked out left him and the kids. Yes, there were many problems. He will be a great dad if he
  gets the help he needs. He was a very happy baby and got a lot of attention from all the family.

  I just do not understand what happened. He does not do drugs. He was over our house a lot doing yard
  work for us. [He] has good manners. I just pray he gets help and we can see a happy man again. Thinking
  about what he has done is very serious and [I] cannot believe it.

  Thank you so much from the Jones family and God bless.
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 20 of 23 PageID 936
                                                                                      D-10


  The Honorable Berger
  401 West Central Boulevard
  Orlando, Florida 32801

  Dear Judge Berger,

        My name is Hercules Griffith. I want to thank you for considering my thoughts
  and expressions on behalf of Mr. Edgar Dawson who will appear before you for
  sentencing.
         I am a small business owner, state contractor of LP and Natural Gas, operating
  from Indian River County for several decades. The services I offer are maintenance,
  service and repair of commercial appliances. Together with my wife of 24 years, we
  have enjoyed servicing across the State of Florida. I come from a family background of
  sharecroppers who instilled within hard work and the ability to adapt and courage to
  not give up when things appear grim. After high school, I attended a technical Auto
  and Diesel College in Nashville, Tennessee. Using my hands while working in farm life
  helped put me in line for service and maintenance. I also served as a school bus driver
  for about 9 years…best job ever! I loved working with children. I serve as an elder in
  the Palm Bay South Congregation of Jehovah’s Witnesses. I have been a member of the
  organization for over 38 years. Besides serving as an elder, I have served as a full-time
  minister for 29 years, volunteering an average of 70 hours per month in public
  ministry. The public ministry allows me to meet hundreds of people and has become a
  source of unending joy!
          Which brings me Mr. Edgar (Ed) Dawson. I met Ed in October 2012 while
  engaging in the public ministry from door-to-door. Unknown to me it was a clear sign
  posted above his garage door “No Trespassing!” My focus was on the yard decorations
  for Halloween celebration. My first thought and words to Ed were a “dad that loves his
  kids.” I not having any children, but always a firm believer that children should have
  extreme fun within their families. In that first brief encounter, I learned Ed was
  taught early in life about the teachings and beliefs of Jehovah’s Witnesses. Something
  else we had in common. We planned to continue talking another time. For about 6
  months, our schedules did not sync. One evening Ed’s mother called me saying “he was
  having marital problems.” To which my wife and I attempted to visit him at his home.
  Without prying into his affairs, I learned Ed was a man committed to his family and
  determined to help his wife sort and resolve personal issues. He was a father of
  discretion, determined to ‘shield’ his two young children from a negative outlook
  toward their mother. He remained positive and tried to help his kids maintain the same
  attitude. Over the months visiting with Ed and his two children, at least once every
  week in a bible study program, it was plain to see he was indeed the man I pictured
  when I came upon his yard with Halloween decorations in 2012. His children had fun
  with their father! Ed was to them a father, a brother, and a big kid himself. One thing
  that endeared Ed to my wife and I. If my wife and I were to have children, Ed was
  showing us what we needed and how to implement it. I loved that about him, among
  other
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 21 of 23 PageID 937
                                                                                        D-10


  qualities, because my father almost never played and created fun in ‘our’ family. To this
  day, almost 60 years later, I still hold family fun as paramount. It is what I would have
  hoped for had I fathered offspring. Not only was he a great father but a hard worker, a
  planner, he could improvise, construct, alter and maintain. The very ideas and qualities
  with which I take pride in myself. I hope we will always be within me. Over the years,
  Ed became like a younger brother to my wife and I. Our families would spend time
  together, reading, studying, and researching but also attending parks, restaurants,
  parties, fairs, telling stories or simply dreaming. I have a 7 passenger minivan, which
  Ed and his family had permanent seats. We often took trips to Daytona or West Palm
  Beach together, eating out, having many memorable and enjoyable times! Ed and I
  have worked together on the job secularly. Occasionally Ed worked a full day at his
  employment, the Brevard Zoo, only to assist me late in the evening installing
  commercial electric dryers at the Brevard Juvenile Detention Center or a double oven
  in a restaurant, cleaning floors and hauling pipes. He was a faithful ‘right hand’ of a
  brother that stayed with me until the job was finished. A man of such great character
  since the day we met. I miss him in that area of our lives. He was the horticulturist at
  the Brevard Zoo and in my yard there are several plants propagated by Ed which are
  daily reminders.
         Ed underwent baptism as one of Jehovah’s Witnesses in the spring of 2014. Prior
  to that event and after, Ed has voluntarily served with me in helping many people and
  neighbors to prepare their homes for hurricanes, repair home projects, generator
  services and other humanitarian projects. He would accompany my wife and I with his
  kids in the ministry when he was able. Together we have provided comfort to the
  elderly, visited ones shut-in, sick in hospitals. What I see in Ed is the ability and desire
  to help and a strong ethic to fulfill those desires. Ed was a man, a brother I truly felt I
  could call upon when there was a need and trust that he would see it to its completion.
  As you know, there is a tremendous amount of up building and encouragement needed
  for families and individuals. Ed lent himself and his children to bring a smile to a
  depressed heart. If he had anything to fill a need, he freely gave of himself and
  resources. I would learn of the latest virus or disease through Ed. If a news story broke,
  I only had to wait until I visited Ed’s home to learn the details. The first time I ‘texted’
  a message was through Ed’s coaching. He left a deep void when he relocated. We have
  many that miss his encouragement and positivity.
         I can only repay Ed with my friendship, as his worth and impact on my family is
  priceless. Beyond this, temporary setback, which surely seems out of character for Ed, I
  wholehearted feel Ed will return to his “core”. I have never seen or witness an evil or
  meanness in Ed. There were many times and circumstances that Ed could have dealt
  treacherously or vengeful, justifiably so. With tears in my eyes, he always maintained
  integrity. Given the circumstances to abuse his authority or to hurt the vulnerable is
  not at his core! A misstep can befall me at any moment, known that fact, I will not
  separate from Ed knowing he holds himself to a much higher standard.
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 22 of 23 PageID 938
                                                                                     D-10


          I understand the gravity of the charges placed upon Ed, they are serious and this
  is a crime that we do not condemn. Having known Ed for 8 years, sharing principles,
  and concepts, ideas and dreams, our hope is that this is a onetime misstep. We hope
  through counseling, training, direction and continued loving help this chapter in Ed’s
  life might be purged from the whole man. He still has the love and respect of his
  children who need the joy of their playful father. As my deep respect, because I firmly
  believe in Ed the ‘whole man’, he will suit up and meet this challenge as he has those of
  the past. With much appreciation Judge Berger, for your time and considering my
  thoughts and words.


  Respectfully Yours,
Case 6:20-cr-00077-WWB-GJK Document 89-4 Filed 03/31/21 Page 23 of 23 PageID 939
